Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note
In response to amendment in claims 1 and 9, Examiner has withdrawn claim objections mentioned in previous office action.
In response to amendment in claims 1 and 9, Examiner has withdrawn claim rejection under 35 U.S.C. 112(b).


Allowable Subject Matter
Claims 1 – 18 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 08/10/2021 have been fully considered. The amendments submitted by the applicant for independent claims 1 and 9 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1 and 9 are therefore allowable.
 an intermediate device interconnecting a router device and the audio/video stream receiver device, the method comprises of receiving a second message from the audio/video stream receiver device that it starts up and if a protocol version is a protocol version not supporting source specific multicast, transmitting a third message to the audio/video stream receiver device that the router device uses the protocol version that does not support source specific multicast, wherein the intermediate device receives from the router device a first message, that indicates the protocol version to use for the audio/video stream receiver device to subscribe to a transmission by the router device of an audio/video stream, as substantially described in the independent claims 1 and 9. 
The claims are novel over the prior arts in terms of entirety of the claims. Claims 2 – 8 and 17 –18 depend on claim 1; and claims 10 – 16 depend on claim 9. Therefore, dependent claims 2 – 8 and 10 –18 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474